Citation Nr: 0004353	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  94-31 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
disease of the left lung.

2.  Entitlement to service connection for residuals of a 
shrapnel wound to the right leg.

3.  Entitlement to service connection for residuals of a 
shrapnel wound to the right finger.


REPRESENTATION

Appellant represented by:	AMVETS



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active naval service from January 1944 to 
February 1946.  This matter comes to the Board of Veterans' 
Appeals (Board) from a Department of Veterans Affairs (VA) 
Sioux Falls Regional Office (RO) March 1994 rating decision 
which denied a request to reopen a claim of service 
connection for cystic disease of the left lung and denied 
service connection for a lung disorder, claimed as a residual 
of exposure to mustard gas, residuals of a shrapnel wound to 
the right leg and residuals of a shrapnel wound to the right 
finger.  The veteran resides in California; however, his 
claims folder was temporarily transferred to the Sioux Falls 
RO as an earthquake impaired the ability of the Los Angeles 
RO to process claims; however, that RO has jurisdiction over 
his claims at present.

The claims folder discloses that, by April 1950 
determination, the RO denied the veteran's request to reopen 
his claim of service connection for cystic disease of the 
left lung.  After notification thereof, he did not file a 
timely appeal with the RO decision, and it became final.  
38 U.S.C.A. § 7105.  A previously denied claim may not be 
reopened absent new and material evidence.  38 U.S.C.A. 
§ 5108.  However, in March 1994, it appears that the RO did 
not specifically address the issue of whether new and 
material evidence had been submitted to reopen the veteran's 
claim of service connection for cystic disease of the left 
lung; rather, it addressed this issue on the merits. 

The U.S. Court of Appeals for Veterans Claims has held that 
the Board does not have jurisdiction to consider a claim 
which has been finally adjudicated unless new and material 
evidence has been submitted.  Thus, as a preliminary matter, 
the Board must first determine whether new and material 
evidence has been submitted before proceeding to decide a 
case on the merits, making the RO determination in that 
regard irrelevant.  Barnett v. Brown, 8 Vet. App 1 (1995).  
Therefore, the issue before the Board with respect to the 
claim of service connection for cystic disease of the left 
lung remains one of newness and materiality, as set forth on 
the cover page of this decision.

Subsequent to issuance of the last supplemental statement of 
the case, copies of medical records from the U.S. Naval 
Hospital in Long Beach, California, were associated with the 
claims folder.  The RO did not issue a supplemental statement 
of the case; however, as these records are duplicative of 
material already of record, they need not be referred to the 
RO for inclusion in another supplemental statement of the 
case.  38 C.F.R. §§ 19.37, 20.1304 (1999).


REMAND

In June 1994, the veteran submitted a VA Form 9 in which he 
indicated that he wished a hearing before a Member of the 
Board at the RO.  Later, in June1995, the veteran's 
representative submitted a VA Form 9 wherein it was indicated 
that the veteran wished to appear at a hearing at the RO 
before a traveling Member of the Board.  By VA Form 646 
received later that month, the veteran's representative noted 
that the veteran had indicated that he was willing to appear 
at a local VA hearing.  The claims folder does not reflect 
that the veteran was ever scheduled for a hearing in 
conformance with his request.  By law, he has a right to a 
hearing pursuant to 38 C.F.R. § 20.700(a) (1999) when he 
expresses a desire to appear in person.  However, in his 
January 2000 written argument, his representative stated that 
he no longer desired a hearing.  The Board observes that this 
written argument was unaccompanied by specific consent from 
the veteran.  A request for a hearing may be withdrawn by an 
appellant at any time before the date of the hearing.  A 
request for a hearing may not be withdrawn by an appellant's 
representative without the consent of the appellant.  
38 C.F.R. § 20.704(e) (1999).  

To ensure full compliance with due process requirements, this 
case is REMANDED for the following action:

In accordance with appropriate 
procedures, the RO should schedule the 
veteran for a personal hearing, as 
requested, before a traveling Member of 
the Board at the Los Angeles RO.  The RO 
should place in the record a copy of the 
notice to the veteran of the scheduling 
of the personal hearing.  Such notice 
should be furnished the veteran no less 
than 30 days prior to the date of the 
scheduled hearing.  38 C.F.R. § 19.76 
(1999).  

After the development requested above has been completed to 
the extent possible, the RO should again review the record.  
If any benefit sought on appeal remains denied, the veteran 
and his representative should be furnished an appropriate 
supplemental statement of the case and given the opportunity 
to respond.  Thereafter, the case should be returned to the 
Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matters remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).

 



